IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT
                              _______________

                                No. 96-50793
                              _______________



                               ALEX ALVARADO,

                                                 Plaintiff-Appellant,

                                    VERSUS

            EL PASO INDEPENDENT SCHOOL DISTRICT, et al.,

                                                 Defendants-Appellees.

                        _________________________

            Appeal from the United States District Court
                  for the Western District of Texas
                             (4:95-CR-66)
                      _________________________
                            March 28, 1997


Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*



      The plaintiff, a former employee of the defendant school

district, brought this 42 U.S.C. § 1983 action to challenge his

termination. Having examined the briefs, pertinent portions of the

record, and the applicable law, we affirm, essentially on the basis

of the Order Regarding the Defendants' Motion for Summary Judgment

entered by the district court on September 12, 1996.

      AFFIRMED.



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.